     Case 1:14-md-02542-VSB-SLC Document 1118 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                             CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                    SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1102 to file portions of the documents at ECF No. 1101 with

redactions is GRANTED. The documents filed at ECF No. 1103 shall remain as only visible to the

selected parties.

         The Letter-Motion at ECF No. 1106 to file portions of the documents at ECF No. 1105 with

redactions is GRANTED. The documents filed at ECF No. 1107 shall remain as only visible to the

selected parties.

         The Letter-Motion at ECF No. 1108 to file portions of the documents at ECF No. 1110 with

redactions is GRANTED. The documents filed at ECF No. 1109 shall remain as only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 1102,

1106 and 1108.


Dated:          New York, New York
                September 30, 2020                          SO ORDERED
